DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,776,972. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by patent claims as shown infra. 

Instant Application 
Patent 10,776,972
21. (Previously Presented) A calibration system for an object transport system, the calibration system comprising: 
a transport device for moving an object, wherein at least one substantially planar surface of the object is moved in a known plane locally around a viewing area, wherein the at least one substantially planar surface of the object is occluded except when the at least one substantially planar surface is within the viewing area; 

at least one 2D digital optical sensor configured to capture digital images of the at least one substantially planar surface of the object that is moved in the known plane around the viewing area; and 

a controller operatively coupled to the at least one 2D digital optical sensor, the controller performing the steps of: 
acquiring, via the at least one 2D digital optical sensor, a first image and a second image of the object within the viewing area; 
determining, for each of the first image and the second image, a plurality of first points in an image domain; 
determining, for each of the first image and the second image, a plurality of second points corresponding to the plurality of first points, wherein the plurality of second points are within a physical domain; and 
stitching the first image and the second image by determining a 2D coordinate transform relating the first image and the second image.
1. A system comprising: 


a transport device for moving at least one object, wherein at least one substantially planar surface of the object is moved in a known plane locally around a viewing area, wherein the substantially planar surface of the object is occluded except when the at least one substantially planar surface passes by the viewing area; 
at least one 2D digital optical sensor configured to capture at least two sequential 2D digital images of the at least one substantially planar surface of the at least one object that is moved in the known plane around the viewing area; 
a controller operatively coupled to the 2D digital optical sensor, the controller performing the steps of: a) receiving a first digital image; 
b) receiving a second digital image; and 
c) stitching the first digital image and the second digital image using a stitching algorithm to generate a stitched image, wherein the stitching is performed by: determining a 2D coordinate transform to be used to align the first digital image and the second digital image, warping the second digital image using the found 2D coordinate transform, and blending the warped second digital image with the first digital image. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-23, 28, 30 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS provided reference US 2013/0292470 to Shearin et al. (hereinafter Shearin) in view of IDS provided reference US 2018/0005392 to Gao (hereinafter Gao).

Regarding independent claim 21, Shearin teaches a calibration system for an object transport system, the calibration system comprising: 
a transport device for moving an object (conveyor 17, see Figs. 1-3), wherein at least one substantially planar surface of the object is moved in a known plane locally around a viewing area (planar surface of item 20 is moved from leading conveyor section 14 to trailing conveyor surface 16 passing around gap 18, see Figs. 1-3), wherein the at least one substantially planar surface of the object is occluded except when the at least one substantially planar surface is within the viewing area (item 20 is occluded in the conveyor and viewed in the gap 18, see Figs. 1-3);
at least one 2D digital optical sensor configured to capture digital images of the at least one substantially planar surface of the object that is moved in the known plane around the viewing area (two cameras 42 and 44 capture 2D area views 54 of the item, see par. [0030]); and 
a controller operatively coupled to the at least one 2D digital optical sensor, the controller performing the steps of: 
acquiring, via the at least one 2D digital optical sensor, a first image and a second image of the object within the viewing area (capture first and second images via camera 42, see par. [0030]); 
stitching the first image and the second image by determining a 2D coordinate transform relating the first image and the second image (stitch images together, see par. [0030]).
But Shearin fails to clearly specify “determining, for each of the first image and the second image, a plurality of first points in an image domain; 
determining, for each of the first image and the second image, a plurality of second points corresponding to the plurality of first points, wherein the plurality of second points are within a physical domain”.
However, Gao teaches “determining, for each of the first image and the second image, a plurality of first points in an image domain (see points 104a and 104b in images 102a and 102b in Fig. 1 and par. [0002]); 
determining, for each of the first image and the second image, a plurality of second points corresponding to the plurality of first points, wherein the plurality of second points are within a physical domain (see points 104a and 104b in images 102a and 102b in Fig. 1 and par. [0002])”.
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to item scanning and stitching via conveyor system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shearin’s system by using the prior art stitching process discussed on Gao.  
One of ordinary skill in the art would have been motivated to do this modification in order to use image feature points to stitch images as suggested by Gao (see Gao par. [0002]).

Regarding claim 22, Shearin in view of Gao teaches the calibration system of claim 21, wherein the controller is further configured to acquire at least a portion of the first image and the second image during movement of the object via the transport device (two cameras 42 and 44 capture 2D area views 54 of the item as it moves in the transport device, see Shearin par. [0030]).

Regarding claim 23, Shearin in view of Gao teaches the calibration system of claim 21, wherein the 2D coordinate transform is based on a substantially linear motion of the transport device (transport device moves in a linear motion, planar surface of item 20 is moved from leading conveyor section 14 to trailing conveyor surface 16 passing around gap 18, see Shearin Figs. 1-3).

Regarding independent claim(s) 28 and dependent claims 30, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 21 and 22 and is/are rejected for the same reasons used above.

Regarding independent claim(s) 38 and dependent claims 39-40, claim(s) has/have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above.

Allowable Subject Matter
Claim(s) 24-27, 29 and 31-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698